DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  the claim ends in a semi-colon instead of a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the door" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 depends upon claim 6 and therefore inherits the above rejection of claim 6.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1 and 3-7 recite a series of steps and therefore recite a process.
Claims 2 recite a combination of devices and therefore recite a machine.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1-2, as a whole, are directed to the abstract idea of providing personalized data associated with a package, which is method of organizing human activity and a mental process. The claims recite a method of organizing human activity because the identified idea is managing personal behavior or relationships or interactions between people (including social activities) by presenting display and music data related to a package. See MPEP 2106.04(a)(2)(II)(C). The claims recite a mental process because the identified idea is contains limitations that can practically be performed in the human mind (including observation, evaluation, judgment, or opinion) because generating music and display data and outputting that data can be performed by singing happy birthday when presenting a recipient with a gift. The method of organizing human activity and mental process of “providing personalized data associated with a package,” is recited by claiming the following 
Claims 3, as a whole, are directed to the abstract idea of purchasing and delivering a personalized gift to a recipient, which is method of organizing human activity. The claims recite a method of organizing human activity because the identified idea is a commercial interaction (including sales activities or behaviors) by reciting a purchase and delivery of a requested item. See MPEP 2106.04(a)(2)(II)(A)-(B). The claims recite a method of organizing human activity because the identified idea is managing personal behavior or relationships or interactions between people (including following rules or instructions) by providing instructions for purchasing a requested item. See MPEP 2106.04(a)(2)(II)(C). The method of organizing human activity of “purchasing and delivering a personalized gift to a recipient,” is recited by claiming the following limitations: generating requested items for purchase, accessing requested items, selecting a requested item, and tracking the requested item. The mere nominal recitation of a processor, a smart locker device, a display, an output, a server, and a user device does not take the claim of the method of organizing human activity grouping. Thus, the claim recites an abstract idea.
With regards to Claims 4-7, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: receiving a notification, accessing delivery status, receiving an access code, transmitting an access code, verifying an access code, accessing package theme data, transmitting music data, and outputting music data.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1-3 recite the additional elements: a processor, a smart locker device, a display, an output, a server, and a user device which are used to perform the generating, emitting/outputting, accessing, transmitting, selecting, and updating steps. The smart locker device in these steps are recited at a high level of generality, i.e., as a generic locker performing a generic package securing function. These processor, display, output, server, and user device limitations are no more than mere instructions to apply the exception using a generic computer component. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of singing happy birthday or providing a card when giving a birthday gift in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing gift delivery process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 1-3 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a processor, display, output, server, and user device. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.), processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services), presenting information (See MPEP 2106.05(d)(II), MPEP 2106.05(g) presenting offers gathering statistics, OIP Technologies), retrieving information (See MPEP 2106.05(d)(II) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.; OIP Technologies), and updating information (See MPEP 2106.05(d)(II) electronic recordkeeping, Alice Corp.; Ultramercial). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a processor (Specification [0025]), a smart locker device (Specification [0013]), a display (Specification [0014]), an output (Specification [0013]), a server (Specification [0025]), and a user device (Specification [0026]). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by reciting a processor, display, output, server, and user device. See MPEP 2106.05(f). The claims limit the field of use by reciting a smart locker device. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
With regards to Claims 6, the additional elements do not amount to significantly more than the judicial exception. Claims 6 recite insignificant extrasolution activity (i.e. mere data gathering, selecting a particular data source or type of data to be manipulated, or an insignificant application) by transmitting an unlock request and unlocking a locker. See MPEP 2106.05(g). Claims 6 limit the field of use to unmanned lockers by reciting transmitting an unlock request and unlocking a locker. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ackerman (U.S. P.G. Pub. 2015/0088731 A1), hereinafter Ackerman.

 Claim 3. 
Ackerman discloses a method comprising: 
generating, by a server application executing on a server device comprising a processor, a set of requested items for purchase (Ackerman [0035] retail website providing a plurality of items; Fig. 10 Item 1000, [0098] consumer may request to purchase an item); 
accessing, by a first application executing on a first user device, the set of requested items for purchase (Ackerman [0041], [0046], [0106] consumer may browse a retail website for a gift to a recipient); 
selecting, by the first application, a first requested item of the set of requested items for purchase (Ackerman  [0041], [0046], [0106] consumer may browse a retail website for a gift to a recipient; [0107] consumer may select an item); 
updating, by the server application, the first requested item with tracking data (Ackerman [0100] kiosk management may identify kiosk that have the item and ask the recipient to select one; [0102], [0111] recipient may receive a notification that a gift is available and reserved for the recipient);

 Claim 4. 
Ackerman discloses all of the elements of claim 3, as shown above. Additionally, Ackerman discloses:
receiving, by a second application executing on a second user device, a notification or delivery status of the first requested item (Ackerman [0099] transmit a request to the recipient for a desired pickup location; [0100] kiosk management may identify kiosk that have the item and ask the recipient to select one; [0102], [0111] recipient may receive a notification that a gift is available and reserved for the recipient); and 
accessing, by the second application, the delivery status of the first requested item on the system (Ackerman [0101] communicate a list of the subset of kiosks having the gift to the recipient; [0102], [0111] transmit a message the gift is reserved and available at the designated kiosk).

 Claim 5. 
Ackerman discloses all of the elements of claim 4, as shown above. Additionally, Ackerman discloses:
receiving, by the second application, another notification representing a delivery of the first requested item to a locker compartment of a smart locker device (Ackerman [0102], [0111] transmit a message the gift is reserved and available at the designated kiosk); and 
receiving, by the second application, an access code configured to unlock a door of the locker compartment (Ackerman [0103], [0109], [0111], [0118] receive a generated code; [0104], [0112] initiate retrieval by entering the generated code; [0113] retrieval code).

 Claim 6. 
Ackerman discloses all of the elements of claim 4, as shown above. Additionally, Ackerman discloses:
transmitting, by the second application, the access code to the server application (Ackerman [0104], [0112] kiosk management system may verify the generated code); 
verifying, by the server application, the access code based on a comparison of first application credentials to a set of authorized credentials (Ackerman [0104], [0112] kiosk management system may verify the generated code); 
transmitting, by the server application, an unlock request to the smart locker device (Ackerman [0105], [0112] release the gift for retrieval); and 
unlocking the door of the locker compartment based on the unlock request (Ackerman [0105], [0112] release the gift for retrieval).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman in view of Minter et al. (U.S. P.G. Pub. 2014/0236688 A1), hereinafter Minter.

 Claim 1. 
Ackerman discloses a method comprising: 
generating, by one or more processor of a smart locker device, a set of music data, wherein the set of music data is generated based on a set of package data corresponding to a package within a compartment of the smart locker device; 
Regarding the above limitation, Ackerman discloses advertisements related to smart locker device inventory wherein a smart locker device has one or more processors and a set of package data corresponding to a package within a compartment of the smart locker device (Ackerman [0036], [0039], [0076] kiosks having real time inventory; [0076] kiosk processor; [0096] kiosks have item storage unit). However, Ackerman does not disclose generating a set of music data based on a set of package data, but Minter does (Minter [0051] marketing campaign; [0055] locker bank may output an audio or video advertisement for a prestocked good).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the audio or video advertisement of Minter for the displayed advertisement of Ackerman. Both displayed advertisements and audio or video advertisements are known in the art of delivery lockers as generic types of advertisements for goods. Thus, the simple substitution of one known element in the art of delivery lockers for another producing a predictable result renders the claim obvious. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to substitute the above features and yield predictable result of Ackerman’s system with the improved functionality to capture the attention of a consumer who may not be looking at the display.
Ackerman discloses:
generating, by the one or more processor of the smart locker device, a set of presentation data, wherein the set of presentation data is generated based on the set of package data corresponding to the package within a compartment of the smart locker (Ackerman [0097], [0154] digital advertisements may be displayed by the kiosk and customized remotely and instantly based on various factors including item inventory); and 
emitting, by the smart locker device, music via an output component or graphics at a display component of the smart locker device based on the set of music data or the set of presentation data respectively (Ackerman [0097], [0154] digital advertisements may be displayed by the kiosk and customized remotely and instantly based on various factors including item inventory).

 Claim 2. 
Ackerman discloses a system comprising: 
a memory that stores computer executable components (Ackerman [0057] kiosk management server includes a processor and memory); 
a processor that executes the computer executable components stored in the memory (Ackerman [0057] kiosk management server includes a processor and memory), wherein the computer executable components comprise: 
Ackerman in view of Minter teaches all of the remaining elements of claim 2 as shown above in claim 1.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman in view of O’Donnell et al. (U.S. P.G. Pub. 2013/0346337 A1), hereinafter Minter.

Claim 7. 
Ackerman discloses all of the elements of claim 6, as shown above. Ackerman does disclose providing advertisements for items contained inside a kiosk and performing a payment when releasing an item to a recipient (Ackerman [0093], [0105], [0112] release the item; [0097], [0154] advertisements may be displayed; [0168] speaker). However, Ackerman does not disclose the following limitation, but O’Donnell does:
accessing, by the server application, package data corresponding to the smart locker device, wherein the package data comprises theme information related to the first requested item (O’Donnell [0031]-[0032] Sender may input a media message and that message is provided to the recipient; [0038] recipient creates media message); 
transmitting, by the server application, music data to the smart locker device, wherein the music data corresponds to a theme associated with the package data and the first requested item (O’Donnell [0031]-[0032] Sender may input a media message and that message is provided to the recipient; [0040] media message is delivered upon verifying that the gift was delivered); and 
outputting, by a media device of the smart locker device, audio music based on an opening of the door, wherein the audio music is output based on an execution of the music data (O’Donnell [0031]-[0032] Sender may input a media message and that message is provided to the recipient; [0040] media message is delivered upon verifying that the gift was delivered).
One of ordinary skill in the art would have recognized that applying the known technique of providing a personalized message with a shipped gift of O’Donnell to Ackerman would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of O’Donnell to the teaching of Ackerman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such providing of customized messages to a gift recipient through the customizable advertisement portal of the kiosk in Ackerman. Further, applying a personalized media message for a gift recipient to Ackerman, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more utilization of the kiosk by verifying that both the gift and associated message are received by a gift recipient which gives the gift giver the assurance that their gift was received at the same time as the associated message. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.